DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
The amendment to the claims filed 09/13/2022 has been entered. Claim 122 is currently amended. Claims 112-115 and 117-129 are pending. 
The examiner notes there is no claim 116. For the sake of simplicity and clarity when addressing Applicant's arguments, the claims will be further discussed with the understanding claim 116 is canceled. This should be reflected in any subsequent claim listings/amendments filed by Applicant by an appropriate status identifier. See 37 C.F.R. 1.121(c). For example, in the next reply, the claim listing should include a claim 116 with the identifier "Canceled" in a parenthetical expression similar to claims 1-111 of the current claim listings. 
 
Rejections Withdrawn
Rejections under 35 U.S.C. 112(a) (or pre-AIA  35 U.S.C. 112, first paragraph) and/or 35 U.S.C. 112(b) (or pre-AIA  35 U.S.C. 112, second paragraph) not reproduced below have been withdrawn in view of Applicant's amendments to the claims. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of pre-AIA  35 U.S.C. 112, second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 124-129 is/are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claims 124-129, the claimed methods lack a transitional phrase to define the scope of the claim. See MPEP 2111.03. Therefore, it is unclear what, if any, unrecited additional components or steps, if any, are excluded from the scope of the claims. For the purpose of this Office action, claims 124-128 will be further discussed with the understanding the methods "comprise" (i.e., open-ended transitional phrase not excluding other steps) an active comparing step, e.g., with respect to claim 124, within the scope of: "A method of determining whether the health of an individual living entity has changed comprising comparing a computer-readable digital health record of said individual entity at a time in the past as in Claim 112 with a computer-readable digital health record of said individual entity at a time in the future as in Claim 112 using pattern recognition software capable of identifying one or more similar patterns contained within both of said computer-readable digital health records to determine…."
Additionally, with respect to claim 124 and claims dependent thereon, the claim(s) is/are further indefinite as it is unclear in what manner "said computer-readable digital health record of the same individual entity as in Claim 112 at a time in the future," is possible to acquire. Claim 112 indicates the digital health record is the result of collecting at least one sample of volatile headspace material from around said living entity at a specific time. It is unclear in what manner a sample can be collected "in the future." For the purpose of this Office action, claim 124 will be further discussed with the understanding that the "time in the future" is any time subsequent to the "time in the past," for example, comparing a past digital health record with a current/present (or otherwise subsequently obtained) digital health record. 
Additionally, with respect to claim 129, the claim does not clearly recite any steps to the method. Accordingly, the claim merely recites a use without any active, positive steps delimiting how this use is actually practiced and is therefore indefinite. See MPEP 2173.05(q). 

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of pre-AIA  35 U.S.C. 112, first paragraph:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 124 and claims dependent thereon is/are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 124 and claims dependent thereon, there is insufficient support for comparing a past digital health record with a health record "at a time in the future," such that claim 124 is directed to new matter. There is no disclosure or guidance provided describing how it is possible to compare a health record that has not yet been produced. As noted above with respect to rejections under 35 U.S.C. 112(b), the above-noted limitation will be discussed with the understanding the past health record is compared to any health record obtained subsequent to the health record "at a time in the past." Amendments commensurate in scope with the above-noted interpretation would overcome this rejection. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim(s) 112-115 and 117-123 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
Claim(s) 112-115 and 117-123 do not fall within at least one of the four categories of patent eligible subject matter. The broadest reasonable interpretation of "computer-readable digital health record" and/or "combined computer-readable digital health record" encompasses information or data per se. Products that do not have a physical or tangible form, such as information or data per se are not directed to any of the statutory categories. See MPEP 2106.03. Accordingly, the above-noted claims fail the first step of the subject matter eligibility test. See MPEP 2106(III). 

Claim(s) 124-128 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to at least one judicial exception without significantly more. 
Claim(s) 124-128 recite the step of comparing digital health records/data (i.e., mass spec produced by analyzing a volatile headspace material) using pattern recognition software to determine a condition or changes in a condition. 
This limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. Other than reciting the step is performed using generic pattern recognition software, nothing in the claim precludes the step from practically being performed in the mind. For example, but for the "using…software" language, the step encompasses the user manually and/or mentally comparing mass spectra to formulate an observation. The mere nominal recitation of generic software does not take the claim limitation out of the mental processes grouping. Thus, the claim recites a mental process.
Alternatively/Additionally, similar to the claims at issue in Mayo Collaborative Servs. v. Prometheus Labs., 566 U.S. 66, 75-77, 101 USPQ2d 1961, 1967-68 (2012) (hereinafter "Mayo"), in which the claims were determined to be directed to a law of nature, the present claims recite methods of assessing health and/or a health condition of a living entity. The method helps health care professionals determine whether the living entity has a condition and/or if his/her condition has changed based on the relationship between patterns of volatile organic compounds (VOCs) in at least one material given off from said living entity (e.g., breath, saliva, etc.) and reference patterns of a previous material or of known conditions. The pattern of VOCs in the sampled material(s) is a result of natural processes occurring in the living entity, and is therefore naturally dependent on the entity's condition (as acknowledged by Applicant in the originally filed specification, pg. 10, lines 8-15). The claimed method utilizes this relationship between patterns of VOCs in a material given off from an entity and the condition of the entity, which itself exists in principle apart from any human action, and is thus, like the claims in Mayo, recite a law of nature.
The additional limitations of the claims include: the above-noted pattern recognition software for implementing the abstract idea, which amounts to mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)); limits to the type of living entities on which the method may be performed, which generally link the use of the judicial exception to a particular field of use (see MPEP 2106.05(h)); an indication that the health record/results are obtained using headspace-mass spectrometry, which is mere data gathering comparable to concepts that have been identified by the courts as insignificant pre-solution activities (see MPEP 2106.05(g)); and an indication that the health record may include other information on the living entity, which is additionally a field of use that is not integrated into the claim as a whole, i.e., there is no indication that the additional information in the health record alters or affects how the comparison is performed. In view of the above, the additional limitations do not integrate the judicial exception into a practical application, such that the claims are directed to the above-noted judicial exception(s). 
Additionally, the insignificant extra-solution activities recited in the claim are well-understood, routine and/or conventional in the field. In particular, Applicant acknowledges the method can be entirely implemented using a commercially available system, e.g., the Gerstel ChernSensor 4440 Chemical sensor, having an automatic headspace sampler for introduction of gas/headspace samples, a mass spectrometer, and an integrated chemometric/pattern recognition software package (pg. 9 of specification as filed; pg. 8 of Remarks filed 01/31/2020; etc.). When considered in combination, the claims merely amount to a purely conventional computerized implementation of Applicant's abstract idea or the above-noted law of nature. Accordingly, the claims do not include additional elements either alone or in combination that are sufficient to amount to significantly more than the judicial exception(s).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claim(s) 112-114 and 117 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by US 2002/0007249 A1 (Cranley), as evidenced by "Mass Spectrometry for Proteomics" (Han).
Regarding claims 112-114, Cranley teaches a computer-readable digital health record for a living entity, such as a human (Fig. 1), at a specific time comprising the results obtained by collecting at least one sample of volatile headspace material, such as breath, from around said living entity (e.g., claim 31, taking a breath sample from a patient), electron-ionization of said volatile headspace material using a headspace-mass spectrometer to obtain mass spectral channel signals (m/z) (e.g., claim 31, analyzing components of said sample to produce a first breath component profile; ¶ [0029] where the analyzing comprises a test performed using a suitable quantitative device, such as a mass spectrometric device; see Han, pg. 2, where analysis by a mass spectrometric device by definition measures the mass-to-charge ratio (m/z) of gas-phase ions; "Mass spectrometers consist of an ion source that converts analyte molecules into gas-phase ions, a mass analyzer that separates ionized analytes based on m/z ratio, and a detector that records the number of ions at each m/z value;" etc.), and then storing said mass spectral channel signals (e.g., claim 31, storing said first breath component profile in computer-accessible memory), the identity of said living entity (e.g., claim 41, associating the breath component profile/signals, or data structure having said profile/signals, with a single patient; ¶ [0025]; etc.) and the specific time to create said computer-readable digital health record (e.g., claim 32, associating a time from a clock with the breath component profile or signals; ¶ [0025]; etc.).
Regarding claim 117, Cranley teaches a computer-readable digital health record for said living entity of Claim 112 containing at least two separate said computer-readable digital health records of said living entity that are obtained at different times (e.g., claim 31, producing a second breath component profile; ¶ [0025] data from a particular patient is stored so that multiple samples over an extended period of time may be taken; ¶ [0029] where new test data and delta information 68 is stored in memory; etc.).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 112-114, 117 and 124-126 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 7,101,340 B1 (previously cited, Braun) in view of US 4,003,257 A (previously cited, Fletcher), Cranley and US 2008/0258054 A1 (previously cited, Cotter).
Regarding claims 112-114, 117 and 124-126, Braun teaches and/or suggests a method of determining whether the health of an individual living entity including a human (e.g., claim 1, wherein the patient is a person) has changed, the method comprising:
creating a computer-readable digital health record for the individual living entity comprising at least two separate said computer-readable digital health records (breath profile) of said living entity that are obtained at different times (col. 7, lines 24-39, wherein as additional samples are analyzed and stored in memory at specific times over an extended period of time); and 
comparing a first of the computer-readable digital health record (breath profile) of the individual entity at a time in the past (previous time) with a second computer-readable digital health record of the same individual living entity at the present/subsequent time to determine if there has been a change during the intervening time between said time in the past and the present time (col. 7, lines 24-39, where, as additional samples are analyzed and stored in memory at specific times over an extended period of time, the last stored or baseline sample data is then recalled from memory and the change or delta information between the new sample data and stored sample data is determined).
Braun discloses each of the computer-readable digital health records comprise results obtained by collecting at least one sample of volatile headspace material given off from said living entity, such as the breath, at a specific time; analyzing said sample to obtain a profile using any sensitive spectroscopic analyzer (col. 3, lines 8-13); and storing said profile (Abstract, obtaining a patient's breath concentration profile using a spectroscopic analyzer component; col. 7, lines 24-39). However, Braun does not teach the results are obtained using headspace-mass spectrometry, wherein the results are the mass spectral channel signals (m/z) after electron-ionization of the compounds in said volatile headspace material. 
Fletcher teaches/suggests a method comprising collecting at least one volatile material either directly from around said subject living entity (e.g., breath) or from around one or more samples of non-volatile material obtained from said subject living entity (e.g., headspace of urine, saliva, etc.); and analyzing the at least one material using headspace-mass spectrometry to generate a profile (col. 4, line 58 - col. 5, line 3, analyzing the headspace gas of body fluids to generate a profile of volatile organic compounds within the sample; col. 8, lines 20-37, where a mass spectrometer can be used as a specific detector and profiles or fingerprints of the volatile organic compounds are readily obtained). 
Additionally, Cranley teaches/suggests laser spectroscopic devices and mass spectrometry are suitable alternative quantitative analyzers for analyzing a breath sample (e.g., ¶ [0023]). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Braun with the computer-readable digital health records comprising mass spectral channel signals (m/z) after electron-ionization of the compounds in said volatile headspace material as taught/suggested by Fletcher and/or Cranley as a simple substitution of one known sensitive spectroscopic analyzer, or analysis result thereof (i.e., profile), for another to yield no more than predictable results. See MPEP 2143(I)(B). 
Braun as modified does not expressly teach each of the computer-readable digital health records (i.e., breath profiles) are stored with the identity of said living entity and the specific time. However, Braun does disclose compiling condition history for particular patients by analyzing and storing samples at specific times over an extended period of time and detecting conditions based on maintenance of a patient's specific data history (col. 7, lines 24-51). 
Similarly, Cranley teaches/suggests a computer-readable digital health record for a living entity at a specific time comprising the results obtained by collecting at least one sample of volatile headspace material, such as breath, from around said living entity (e.g., claim 31, taking a breath sample from a patient), electron-ionization of said volatile headspace material using a headspace-mass spectrometer to obtain mass spectral channel signals (m/z) (e.g., claim 31, analyzing components of said sample to produce a first breath component profile; ¶ [0029] where the analyzing comprises a test performed using a suitable quantitative device, such as a mass spectrometric device), and then storing said mass spectral channel signals (e.g., claim 31, storing said first breath component profile in computer-accessible memory), the identity of said living entity (e.g., claim 41, associating the breath component profile/signals, or data structure having said profile/signals, with a single patient) and the specific time to create said computer-readable digital health record (e.g., claim 32, associating a time from a clock with the breath component profile/signals). Similar to Braun/Braun as modified, Cranley teaches/suggests a method including comparing computer-readable digital health records for a living entity acquired at different times in order to determine a change in his/her condition, disclosing the additional information stored with the breath profile assists in making these determinations (e.g., ¶ [0025]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Braun with the computer-readable digital health records each comprising and/or being stored/associated with the identity of said living entity and the specific time as taught and/or suggested by Cranley in order to facilitate accurate/reliable patient-specific baseline and trend analysis, such as a determination of a rate of change in a user's condition (Cranley, ¶ [0025]), to facilitate chronologically associating records with the correct patient, thereby increasing the accuracy of the determination of progression/regression of his/her condition, efficacy of his/her treatment, etc. 
Braun as modified does not teach the comparison is made using pattern recognition software capable of identifying one or more similar patterns contained within both of said computer-readable digital health records. 
Cotter teaches/suggests a method comprising comparing a first digital health record of an individual entity comprising mass spectral channel signals (m/z) after electron-ionization of the compounds in a sample material obtained using mass spectrometry at a time in the past with a second, comparable digital health record of the same individual living entity at the present time using pattern recognition software capable of identifying one or more similar patterns contained within both of said computer-readable digital health records to determine if there has been a change (¶ [0030] where pattern recognition system 110 recognizes patterns in the signal from the detector 108, such as patterns in the mass spectrum measured from the sample, and may compare the signal output from detector 108 to a reference signal, which may be carried out by comparing a mass spectrum obtained from the signal from detector 108 to a reference mass spectrum, wherein the reference signal, or reference mass spectrum, may comprise a stored reference from the same patient, a history of previous reference signals or mass spectrums from the same patient, etc.). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to further modify the method of Braun with the comparison being made using pattern recognition software capable of identifying one or more similar patterns contained within both of said computer-readable digital health records as taught/suggested by Cotter in order to eliminate any requirement of characterization of individual compounds and/or demonstration of bioactivity of said compounds, thereby reducing performance requirements of the spectroscopic analyses (Cotter, ¶ [0022]) and/or a simple substitution of one known means/method of comparing spectroscopic profiles over time to determine a change for another to yield no more than predictable results. See MPEP 2143(I)(B).

Claim(s) 112-115, 118-123 and 126-129 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Braun in view of Fletcher, Cranley and US 2004/0096896 A1 (previously cited, Agus).
Regarding claims 112-113, 118-120, 122, 126-127, Braun teaches/suggests a method of assisting in determining the health condition of an individual entity/human (e.g., claim 1, wherein the patient is a person), the method comprising: comparing a computer-readable digital health record of the individual entity at the present time (spectroscopic breath profile) to a database (i.e., combined computer readable digital health record) representative of a population of other similar living entities that is not normal (i.e., representative of a medical condition) to aid in determining whether the computer-readable digital health record of the individual entity shares one or more patterns with the database representative of said population (Abstract, comparing the spectroscopic breath profile of a patient to a stored database of spectroscopic breath profiles, such that diagnosis of the presence or absence of a medical condition is facilitated).
Braun discloses each of the computer-readable digital health records comprise results obtained by analyzing at least one volatile headspace material given off from the living entity (i.e., breath) using any sensitive spectroscopic analyzer (Abstract, obtaining a breath concentration profile using a spectroscopic analyzer component; col. 3, lines 8-13). However, Braun does not expressly teach the results are obtained using headspace-mass spectrometry, wherein the results are the mass spectral channel signals (m/z) after electron-ionization of the compounds in said volatile headspace material. 
Fletcher teaches/suggests a method comprising collecting at least one volatile material either directly from around said subject living entity (e.g., breath) or from around one or more samples of non-volatile material obtained from said subject living entity (e.g., headspace of urine, saliva, etc.); and analyzing the at least one material using headspace-mass spectrometry to produce a profile (col. 4, line 58 - col. 5, line 3, analyzing the headspace gas of body fluids to generate a profile of volatile organic compounds within the sample; col. 8, lines 20-37, where a mass spectrometer can be used as a specific detector and profiles or fingerprints of the volatile organic compounds are readily obtained).
Additionally, Cranley teaches/suggests laser spectroscopic devices and mass spectrometry are suitable alternative quantitative analyzers for analyzing a breath sample (e.g., ¶ [0023]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Braun with digital health records comprising mass spectral channel signals (m/z) after electron-ionization of the compounds in said volatile headspace material as taught and/or suggested by Fletcher and/or Cranley as a simple substitution of one known sensitive spectroscopic analyzer, or results obtained thereby, for another to yield no more than predictable results. See MPEP 2143(I)(B). 
Braun as modified does not expressly teach each of the computer-readable digital health records (i.e., breath profiles) are stored with the identity of said living entity and the specific time. However, in addition to diagnosing the presence/absence of a medical condition, Braun discloses compiling condition history for particular patients by analyzing and storing samples at specific times over an extended period of time and detecting conditions based on maintenance of a patient's specific data history (col. 7, lines 24-51). 
Similarly, Cranley teaches/suggests a computer-readable digital health record for a living entity at a specific time comprising the results obtained by collecting at least one sample of volatile headspace material, such as breath, from around said living entity (e.g., claim 31, taking a breath sample from a patient), electron-ionization of said volatile headspace material using a headspace-mass spectrometer to obtain mass spectral channel signals (m/z) (e.g., claim 31, analyzing components of said sample to produce a first breath component profile; ¶ [0029] where the analyzing comprises a test performed using a suitable quantitative device, such as a mass spectrometric device), and then storing said mass spectral channel signals (e.g., claim 31, storing said first breath component profile in computer-accessible memory), the identity of said living entity (e.g., claim 41, associating the breath component profile/signals, or data structure having said profile/signals, with a single patient) and the specific time to create said computer-readable digital health record (e.g., claim 32, associating a time from a clock with the breath component profile/signals). Similar to Braun/Braun as modified, Cranley teaches/suggests a method including comparing computer-readable digital health records for a living entity acquired at different times in order to determine a change in his/her condition, disclosing the additional information stored with the breath profile assists in making these determinations (e.g., ¶ [0025]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Braun with the computer-readable digital health records each comprising and/or being stored/associated with the identity of said living entity and the specific time as taught and/or suggested by Cranley in order to facilitate accurate/reliable patient-specific baseline and trend analysis, such as a determination of the rate of change in a patient's condition (Cranley, ¶ [0025]), facilitate chronologically associating health records with a particular patient, thereby increasing the accuracy of the determination of progression/regression of his/her condition, efficacy of his/her treatment, etc. 
Braun as modified teaches/suggests the database comprises computer-readable digital health records that are each characteristic of at least one of a plurality of health conditions that are not normal (i.e., medical conditions). However, Braun as modified does not expressly disclose each breath profile representative/characteristic of a medical condition (i.e., a not normal health condition) comprises one or more combinations of computer-readable digital health records for each individual of a population of other similar living entities sharing the medical condition. Additionally, Braun as modified does not teach the comparison is made using pattern recognition software. 
Agus teaches and/or suggests a method comprising comparing a computer-readable digital human health record (¶ [0004] individual's profile obtained via mass spectrometry) to a combined computer-readable digital health record for a human population of similar living individuals or entities having an abnormal health condition (medical condition), the combined computer-readable digital health record containing a computer-readable digital health record for each individual of the population sharing the abnormal health condition (¶ [0017] set of profiles stored in a database, where profile(s) in the database describe a physiologic or other medical condition), wherein the comparison is made using pattern recognition software to aid in determining whether the computer-readable digital health record of said individual entity shares one or more patterns with the combined computer-readable digital health records (Fig. 1, performing pattern recognition analysis to obtain degree of similarity between test profile and profile(s) included in the database; claim 20; ¶ [0017]). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to further modify the method of Braun with the comparison being made using pattern recognition software and each breath profile representative/characteristic of a medical condition (i.e., a not normal health condition) comprising a combined computer-readable digital health record for a population of similar living individuals/entities (humans) having an abnormal health condition (medical condition) containing a computer-readable digital health record for each person of the population sharing the abnormal health condition as taught/suggested by Agus in order to enable prediction of manifestation of a disease condition in a patient prior to that point in time where a conventional diagnostic test may screen for that condition; the reaction of a patient to a particular therapeutic treatment modality without the need to administer the treatment; or the duration of and/or physiochemical changes associated with a disease condition that may differ among patients (Agus, ¶ [0005]) and/or as a simple substitution of one known means and/or method of generating spectroscopic profiles representative of a medical condition and comparing said spectroscopic profiles to identify similarities/matches for another to yield no more than predictable results. See MPEP 2143(I)(B).
Regarding claims 114 and 123, Braun as modified teaches/suggests each computer-readable digital health record is obtained from analysis of volatile material collected from either: the breath, urine, feces, saliva or surface covering from each said living entity (Abstract, where patient and database profiles are spectroscopic breath profiles).
Regarding claims 115, 121 and 128, Braun as modified teaches/suggests the limitations of claims 112, 120 and 126, as discussed above, but does not expressly teach each said health record for said living entity contains in addition to the identity of the living entity and the specific time: one or more of the living entity's age; the living entity's sex; the living entity's race; the living entity's species; the living entity's weight; the living entity's diet; the living entity's national origin; the living entity's medical history; or the observed condition of the living entity. 
Agus teaches/suggests each digital health record may contain one or more of: the living entity's age; the living entity's sex; the living entity's race; the living entity's species; the living entity's weight; the living entity's diet; the entity's national origin; the living entity's medical history; or the observed condition of the living entity (¶ [0006] wherein a profile may be added to the database, along with information regarding an individual's disease condition, reaction/response to treatment, physiologic characteristics, and any other suitable or useful information; ¶ [0037] wherein medical history information, age, etc. may be associated with the profile; ¶ [0039] wherein clinical information includes weight; etc.). Agus further discloses a combined computer-readable digital health record may be further defined by any of the above-noted characteristics, teaching and/or suggesting, for each member of a population the individuals should match as closely as possible to a patient's characteristics as well as sharing the same condition that is not normal (e.g., ¶ [0039]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to further modify the method of Braun with each computer-readable digital health record of a population including one or more of: the living entity's age; the living entity's sex; the living entity's race; the living entity's species; the living entity's weight; the living entity's diet; the entity's national origin; the living entity's medical history; or the observed condition of the living entity, wherein, for each member of the population the individuals should match as closely as possible a patient's characteristics as well as sharing the same condition that is not normal as taught/suggested by Agus in order to facilitate limiting pattern recognition/comparisons to particular groups or subgroups of individuals within a population, thereby providing further additional for a physician (Agus, ¶ [0039]). 
Regarding claim 129, Braun as modified teaches/suggests the limitations of claim 126, as discussed above, and further teaches and/or suggests a method of preparing a database (database containing spectroscopic breath analysis profiles). As there are no positively recited steps in the claim, Braun as modified meets the claim. 
Alternatively/Additionally, Agus teaches/suggests a method of preparing a data base (or combined health record) for use in assisting in determining health conditions, wherein each digital health record for each member of said population contains one or more of the identity of the living entity; the living entity's age; the living entity's sex; the living entity’s race or species; the living entity's weight; the living entity's diet; the entity's national origin; the living entity's medical history; or the observed condition of the living entity (¶ [0006] populating a database, wherein a profile may be added to the database, along with information regarding an individual's disease condition, reaction/response to treatment, physiologic characteristics, and any other suitable or useful information; ¶ [0037] wherein medical history information, age, etc. may be associated with the profile; ¶ [0039] wherein clinical information includes weight; etc.). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to further modify the method of Braun with each computer-readable digital health record including one or more of: the living entity's age; the living entity's sex; the living entity's race; the living entity's species; the living entity's weight; the living entity's diet; the entity's national origin; the living entity's medical history; or the observed condition of the living entity as taught/suggested by Agus in order to facilitate limiting pattern recognition/comparisons to particular groups or subgroups of individuals within a population, thereby providing additional insight for a physician (Agus, ¶ [0039]).

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.
With respect to rejection under 35 U.S.C. 112(b), Applicant contends, "Since Claim 129 refers back to Claim 126, the rejection directed to Claim 129 does not fully address the content and scope of Claim 129" (Remarks, pg. 6). 
The examiner respectfully disagrees. Claim 129 recites a method…."for use in option (2) of Claim 126…," without any positively recited steps. It is a "use" claim. As discussed in MPEP 2173.05(q), "Attempts to claim a process without setting forth any steps involved in the process generally raises an issue of indefiniteness under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph."
With respect to rejection under 35 U.S.C. 112(a), Applicant contends, "The only thing claimed in Claim 124 is a comparison of two records. Once both records are in existence the comparison is one that could be made by anyone skilled in the art using the specific described and exemplified pattern recognition software. Claim 112 provides everything needed for such a comparison. That is all that is required since the result of the comparison will be either that there is a difference or no difference. There is no basis for the rejection. Applicants respectfully request clarification for why there is any doubt as to whether one skilled in the art can make the simple comparison using a pattern recognition software and a computer" (Remarks, pg. 6). 
The examiner respectfully disagrees. The claim does not merely require comparison of any two records. Claim 124 expressly requires comparing a past record to a record obtained "at a time in the future." The only issue with the claim language, as expressly described in the rejection of record, is that the claim recites comparing a record obtained in the "past" with a record that has not been obtained (as the claim requires the health record is "at a time in the future," as noted above). The "future," by definition, has not happened yet. The examiner has already expressly suggested language that would overcome/obviate this rejection, such as amendments changing the "computer readable digital health record of the same individual entity as in Claim 112 at a time in the future" to a computer-readable digital health record of the same individual entity as in claim 112 obtained any time subsequent to the claimed "past" record, which is consistent with the language of Applicant's disclosure as filed (see, e.g., pg. 14).
With respect to the rejections of claims 112-115 and 117-123 under 35 U.S.C. 101, Applicant contends, "The claim is not directed to data per se. The claim is directed to a tangible record that is defined by the recited relationship" (Remarks, pg. 6). 
The examiner respectfully disagrees for the reasons noted in previous Office actions and Board decisions. Specifically, as noted in the Third Board Decision (mailed 03/31/2021), a health record is "nothing more than a specific type of data" (pgs. 9-10). Even with the amendment that the record is "computer-readable," the records are still nothing more than data, which is not a statutory category of eligible subject matter (pgs. 9-10).
 With respect to rejections of claims 124-128 under 35 U.S.C. 101 for being directed to a judicial exception without significantly more, Applicant contends, "The judicial exception referred to above has been identified previously during the prosecution of the present application as being the one directed to a 'law of nature' without something more. Applicants assume that this is still the case. If not, clarification is requested" (Remarks, pg. 7). 
The examiner notes the judicial exception to which the method claims are directed has been characterized as either a mental process (abstract idea) or a law of nature (see Board Decision mailed 06/28/2019, pgs. 13-16). 
Applicant further contends, "It is also submitted that the present claims are patentable under a proper interpretation of the judicial exception" (Remarks, pg. 7). As Applicant provides no further reasoning as to why the claims are patentable "under a proper interpretation of the judicial exception" or what the "proper interpretation" is, the examiner respectfully disagrees. 
Additionally, as noted in the Third Board Decision, [the representative claim] is not directed to a specific application designed to achieve an improved technological result, as opposed to being directed to merely ordinary functionality of the above-recited additional elements to apply an abstract idea. For the reasons discussed above, we find no additional element, alone or in combination, recited in [the representative claim] that contains any 'inventive concept' or adds anything 'significantly more' to transform the abstract concept into a patent-eligible application" (pg. 9). While the claims at issue in the prior appeal are not identical to the pending claims, the fact pattern and the eligibility analysis are substantially the same. For example, the pending claims similarly recite steps that amount to mental processes (i.e., "determining the health condition of an individual entity" or "determining whether the health of an individual living entity has changed," comparing a past digital health record to a present health record, or comparing a health record of an individual to health records of a population, "using pattern recognition software…to determine…"). The pending claims similarly do not integrate the judicial exception into a practical application. The only additional elements are a computer and pattern recognition software. These additional elements discussed above: (1) do not result in an improvement to the functioning of a computer or other technology; (2) are not any particular machine; (3) do not effect a transformation of a particular article to a different state; and (4) are not applied in any meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. See MPEP 2106.05(a)-(c), (e)-(h). Consequently, the claimed invention does not integrate the abstract idea into a "practical application." The above-noted additional elements similarly do not amount to significantly more than the judicial exception. The additional elements do not provide, either individually or as a combination, improvements to another technology or technical field or the functioning of the computer itself, but merely are conventional computing components included to perform the method. The pending claims fail to add a specific limitation beyond the judicial exception that is not "well-understood, routine, conventional" in the field, but instead "simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception." For these reasons, the rejected claims do not include any additional element, alone or in combination, that contains any "inventive concept" or adds anything "significantly more" to transform the abstract concept into a patent-eligible application.
Applicant maintains the claims do not recite/are not directed to a law of nature (Remarks, pg. 7). 
The examiner first notes that a law of nature is only one of the judicial exceptions that the pending claims are reasonably directed, as discussed above. However, the examiner respectively disagrees the pending claims are not directed to a law of nature. Specifically, the claims are directed to the relationship between VOCs in a material given off from a living entity and the condition of that living entity. As explained in Applicant's specification, "[v]olatile materials are created as a result of natural processes in living entities" (pg. 10, lines 8-11). Further, the condition or health of living entities affects the natural processes in such living entities. This is also a law of nature. Thus, as also explained in Applicant's specification, "the results of multivariate analytical tests [such as vapor phase mass spectrometry tests] on…samples of such volatile materials… collected from a living entity can provide useful information relative to the health of that living entity" (pg. 10, lines 8-11). Just as the relationship at issue in Mayo was "a consequence of the ways in which thiopurine compounds are metabolized by the body - entirely natural processes," Mayo, 566 U.S. at 77, so too is the correlation here between the VOCs in a material given off from a living entity and the condition of that living entity a consequence of naturally occurring processes. Applicant's claimed methods merely analyze data by exploiting that relationship (a law of nature). Accordingly, the claims are directed to a law of nature.
Applicant further submits, "The present invention is clearly not based on an abstract idea There is nothing abstract about the existence of patterns within applicants' claimed records which can only be used by comparing two or more of such records using pattern recognition software" (Remarks, pg. 7). 
To the extent Applicant appears to be contending the present claims are not directed to an abstract idea, the examiner respectfully disagrees. As noted in the Third Board Decision, "It does not matter if the claim utilizes computers, programming, software, etc. to perform what is otherwise a mental process. In this case, as identified by the Examiner, the abstract idea in [the representative claim] is the comparing of records to determine a difference between a past and a present record. A computer may be used to speed up the process, but a comparison of two medical records is something that may be done by the human mind. Again, it does not matter that the health record is claimed as being digital because, first, a digital record in and of itself is not patent eligible, and second a digital record is just a digital representation of something that could also be printed out onto paper as was done before computers. Similarly, a doctor having a past record and a present record could review the paper records and do a comparison to determine if any change had occurred. As such, the claims do nothing more than perform on a computer what may otherwise be performed in the human mind" (pg. 10). Again, while the claims at issue in the prior appeal are not identical to the pending claims, the fact pattern and eligibility analysis are substantially the same. 
With respect to rejections under 35 U.S.C. 102, Applicant submits, "This new rejection is clearly not based on the claims 'being anticipated.' There are two references" (Remarks, pg. 8). 
The examiner respectfully disagrees. While normally only one reference should be used in making a rejection under 35 U.S.C. 102, a 35 U.S.C. 102 rejection over multiple references has been held to be proper when the extra references are cited to: (A) Prove the primary reference contains an "enabled disclosure;" (B) Explain the meaning of a term used in the primary reference; or (C) Show that a characteristic not disclosed in the reference is inherent. See MPEP 2131.01. In the instant case, Cranley teaches obtaining a profile, or performing a test, on a sample using a test device. Cranley discloses the test is performed using a suitable quantitative device, such as a mass spectrometric device, and the resulting test data stored (e.g., ¶ [0019]; ¶ [0029]; etc.). Accordingly, Cranley discloses test data from a mass spectrometric device can be obtained and stored as test data. However, Cranley does not explicitly disclose what is involved in use of the mass spectrometric device and/or what the output of a mass spectrometric device is. Han discloses analysis by a mass spectrometric device by definition measures the mass-to-charge ratio (m/z) of gas-phase ions, e.g., "Mass spectrometers consist of an ion source that converts analyte molecules into gas-phase ions, a mass analyzer that separates ionized analytes based on m/z ratio, and a detector that records the number of ions at each m/z value." Accordingly, the rejection of record relies on Han as evidence to explain the meaning of a term used in the primary reference to Cranley and/or show that a characteristic not explicitly disclosed in the Cranley reference is inherent (e.g., test data produced by a mass spectrometric device by definition or inherently comprises mass spectral channel signals (m/z) generated after electron-ionization). 
Applicant further submits, "The present claims are not directed to the use of 'a breath component analyzer' which, by the clear definition of the term only identifies the molecular components of the breath. Applicants' invention does not identify any 'component' of breath. Applicants' invention relies only on the claimed "mass spectral channel signals (m/z). Applicants' claimed health record is not disclosed or suggested by Cranley" (Remarks, pg. 8). 
The examiner respectfully disagrees. Cranley discloses storing results obtained by collecting at least one sample of volatile headspace material from around said living entity (e.g., breath), testing or analyzing the sample with a mass spectrometric device and storing the results of the test/analysis (e.g., ¶ [0019]; claim 31; etc.), the identity of said living entity (e.g., claim 41; ¶ [0025]; etc.), and the specific time to create said computer readable digital health record and the specific time to create said computer-readable digital health record (e.g., claim 32; ¶ [0025]; etc.). While not explicitly stated, one of ordinary skill in the art would readily appreciate using a mass spectrometric device inherently and/or by definition comprises electron-ionization to obtain mass spectral channel signals (m/z), as evidenced by Han.
With respect to rejections under 35 U.S.C. 103, Applicant contends, "Cranley only uses results which, themselves, identify or comprise, specific components of breath samples and not patterns of such components. Cranley contains no teaching that would suggest any comparisons of records" (Remarks, pg. 9). 
The examiner respectfully disagrees. Cranley discloses the results, or test data, is the data obtained from the analyzer device (e.g., ¶ [0019]). Additionally, Cranley expressly discloses comparing a past record (test data) to a new/current record (test data) to determine if a change has occurred. Furthermore, Cranley is only relied upon in the rejections under 35 U.S.C. 103 as a disclosure of using mass spectrometry as an alternative to laser spectrometry and/or to teach it is useful to store additional data, such as patient identity and/or time of a time, along with test results. Accordingly, Applicant appears to be attacking Cranley as lacking something for which it was not relied upon to teach in the rejections under 35 U.S.C. 103. 
Applicant's remaining remarks with respect to the prior art rejections (pgs. 9-12) have been previously addressed in prior Office actions and/or appeals and therefore are not repeated herein.


Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Meredith Weare whose telephone number is (571) 270-3957. The examiner can normally be reached Monday - Friday, 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant may use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Tse Chen, can be reached on (571) 272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Meredith Weare/Primary Examiner, Art Unit 3791